Title: To Thomas Jefferson from David Sewall, 4 May 1793
From: Sewall, David
To: Jefferson, Thomas


“York (in the district of Maine),” 4 May 1793. Acknowledging receipt under TJ’s frank of the laws of the United States for the most recent session of Congress, received this week, and those for the preceding one, received about a year ago, as well as various acts of the First Congress before that, he recommends that the statutes, or at least those of general concern beginning with the second session of the Second Congress, be printed in the Gazette of Maine, a Portland weekly published by Benjamin Titcomb, Jr. He also recommends Captain John Hobby of Portland for the post of federal marshal in this district, reportedly made vacant by Henry Dearborn’s election to the House of Representatives. The Judiciary Act provides that deputies can act after a marshal dies, but whether they can do so after a resignation is unclear. It would be best if a successor were appointed and commissioned by the next session of District Court, on the third Tuesday in June.
